                                                 SO ORDERED.


                                                  Dated: November 21, 2019




                                                 ______________________________________
                                                 Madeleine C. Wanslee, Bankruptcy Judge




Case 2:19-bk-08313-MCW   Doc 22 Filed 11/21/19 Entered 11/21/19 16:32:50     Desc
                         Main Document    Page 1 of 4
Case 2:19-bk-08313-MCW   Doc 22 Filed 11/21/19 Entered 11/21/19 16:32:50   Desc
                         Main Document    Page 2 of 4
Case 2:19-bk-08313-MCW   Doc 22 Filed 11/21/19 Entered 11/21/19 16:32:50   Desc
                         Main Document    Page 3 of 4
Case 2:19-bk-08313-MCW   Doc 22 Filed 11/21/19 Entered 11/21/19 16:32:50   Desc
                         Main Document    Page 4 of 4
